United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1889
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
German Ocampo-Murillo, also          *
known as German Murillo, also        * [UNPUBLISHED]
known as Francisco Torres-Figueroa, *
also known as German Leonardo,       *
                                     *
            Appellant.               *
                                ___________

                             Submitted: August 10, 2011
                                Filed: August 11, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       German Ocampo-Murillo pled guilty to reentering the United States unlawfully
after having been deported following conviction for an aggravated felony, a violation
of 8 U.S.C. § 1326(a) and (b). The district court1 sentenced him to 57 months’
imprisonment, the bottom of the undisputed advisory Guidelines range. On appeal,


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
his counsel has moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is unreasonable and that the district court
abused its discretion in declining to recommend to the Bureau of Prisons (BOP) that
Ocampo-Murillo participate in its 500-hour drug-treatment program.

       We conclude that the district court committed no procedural error at sentencing
and did not impose a substantively unreasonable sentence. See Gall v. United States,
552 U.S. 38, 51 (2007); United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc). We further conclude that the district court did not abuse its discretion in
declining to recommend the 500-hour drug-treatment program, especially given the
lack of evidence of recent substance abuse by Ocampo-Murillo. See 18 U.S.C.
§ 3621(b) (“The [BOP] shall make available appropriate substance abuse treatment
for each prisoner [it] determines has a treatable condition of substance addiction or
abuse.”).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                         -2-